         Case 1:15-cr-00095-AJN Document 2953 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                   –v–
                                                                       15-cr-95-35 (AJN)
  Oneil Dasilva,
                                                                            ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

        The Government shall respond to the Defendant’s compassionate release motion, Dkt.

No. 2950, within one week of this Order. Defendant shall file his reply, if any, three days

thereafter.



 Dated: August 10, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
